IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 481 EAL 2018
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
              v.                             :
                                             :
                                             :
DARREN MONTGOMERY,                           :
                                             :
                    Petitioner               :


                                      ORDER



PER CURIAM

      AND NOW, this 12th day of March, 2019, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      (1)    Did not the Superior Court err, in a published opinion, in
             holding that a handgun that was only partially tucked into a
             waistband, with the handle being visible to all, was
             nonetheless “concealed” for the purposes of the Uniform
             Firearms Act?